Title: To George Washington from Thomas Newton, Jr., 13 August 1773
From: Newton, Thomas Jr.
To: Washington, George



Sir
Williamsburg August 13th 1773

I have Just time to inform you I have paid Mr Hill one hundred and ninety five pounds, and one hundred & ten dollars in the whole two hundd & twenty eight pounds. I am sorry that I cou’d get no more but am in hopes the whole sales will be paid at the next meeting. I have not been home since I received yours for examining the seconds but will follow your direction’s and make the most of them shou’d they prove bad. I am Sir Yr Hble Servt

Thomas Newton Jr


Mr Hill has the Sales of Flour & herrings.

